         Case 1:92-cr-00869-AJN Document 465
                                         464 Filed 07/31/20
                                                    07/29/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      July 29, 2020
                                                                                              7/31/20

BY ECF
Honorable Alison J. Nathan
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


    Re:    Robin Scott Tellier v. United States of America, Docket No. 92 Cr. 0869 (AJN)

Dear Judge Nathan:

        The parties respectfully submit this letter regarding the defendant’s petition to vacate, set
aside, or correct the defendant’s sentence pursuant to 28 U.S.C. § 2255, in order to set a schedule
for further briefing. On June 22, 2020, the Government filed its response to the defendant’s
original petition, which was filed pro se. On July 13, 2020, defense counsel filed an amended
petition for relief on behalf of the defendant (the “Amended Petition”).

      Upon conferring earlier today, the parties propose that the Government file its response to
the Amended Petition by August 19, 2020, and that the defendant file any reply to the
Government’s response by August 26, 2020.
    SO ORDERED.
                                              Respectfully submitted,
      SO ORDERED. 7/31/20
                                              AUDREY STRAUSS
                                              Acting United States Attorney for the
                                              Southern District of New York

      Alison J. Nathan, U.S.D.J.
                                          by: _____________________________
                                              Kaylan E. Lasky
                                              Assistant United States Attorney
                                              (212) 637-2315
                                              kaylan.lasky@usdoj.gov

cc: Matthew B. Larsen, Esq. (by ECF)
